DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 110.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5, 10, 14, 17 and 18 are objected to because of the following informalities:  
Claim 5: “temperature of in the range of” appears to be a typo of –temperature in the range of—(delete first “of”)
Claim 10: “selected from the group consisting of:…pyridinium, ammonium” appears to be a typo of –selected from the group consisting of:…pyridinium, and 
Claim 14: “solids is treated” appears to be a typo of –solids are treated—
Claim 17: the office recommends including an “and” after the first step and before the second step claimed therein.
Claim 18: “prior to adding an ionic-liquid-enriched solvent” should state –prior to adding the (or said) ionic-liquid-enriched solvent—to make clear Applicant is referring back to the solvent previously introduced in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the solid phase" in line 7.  There is insufficient antecedent basis for this limitation in the claim. The claim should make clear that a solid phase remains when the organic matter is transferred into the solvent to form the liquid phase in the preceding step.
Regarding claim 15, it is unclear to what “the solids” refers and therefore at which point in the process this claim step is occurring. Is it the organic-matter-containing solids (feed) or the solid phase 
Regarding claim 20, the claim is directed to a “use” of a moisture-stable ionic liquid, but does not set forth any steps involved in the use and is therefore indefinite. See MPEP 2173.05(q).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 10, 11, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kyllönen et al (US 2017/0130135).
Regarding claims 1-3, Kyllönen discloses a process for extracting organic matter insoluble in dichloromethane, toluene, and hexane from solids (kerogen from oil shale, considered to inherently teach the claimed insoluble limitation) (see [0031]; [0033]), the process comprising:
combining organic-matter containing solids and an ionic-liquid-enriched solvent comprising an ionic liquid such that organic matter from the organic-matter-containing solids is transferred into the ionic-liquid-enriched solvent to form a liquid phase comprising the ionic-liquid-enriched solvent and transferred organic matter and a solid phase (see [0009]; [0013]);

recovering the organic matter from the liquid phase (see [0011]).
Regarding claim 4, Kyllönen discloses wherein the ionic liquid is stable in the presence of moisture (see [0015], soluble in water; [0017]-[0019], which describes the ionic liquid).
Regarding claim 6, Kyllönen discloses wherein the combining step is performed at a temperature above the melting point of the ionic liquid (see [0014], ionic liquids used are liquid at a temperature of less than 100°C; [0020], combining carried out with ionic liquid in liquid phase and at a temperature of less than 100°C).
Regarding claim 7, Kyllönen discloses wherein the melting point of the ionic liquid is less than 100°C (see [0020]), within the claimed range.
Regarding claim 8, Kyllönen discloses wherein the solvent comprises an organic solvent (toluene) (see [0056]).
Regarding claims 10 and 11, Kyllönen discloses ionic liquids including 1,-3-dimethylimidazolium dimethylphosphate, 1-ethyl-3-methylimidazolium trifluoromethanesulfonate, 1-ethyl-3-
Regarding claim 16, Kyllönen discloses wherein recovering the organic matter comprises precipitating the organic matter from the liquid phase (see [0025]).
Regarding claim 18, Kyllönen discloses wherein the process comprises crushing the organic matter containing solids prior to adding the ionic-liquid-enriched solvent (see [0030]).
Regarding claim 20, Kyllönen discloses use of a moisture-stable ionic liquid for solubilization of an organic fraction which is insoluble in dichloromethane, toluene, and hexane and which is thermally convertible into petroleum products (see [0031]; [0033]), kerogen from oil shale; [0009]; [0013]; [0026]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kyllönen, as applied to claim 1.
Regarding claim 5, Kyllönen discloses wherein the combining step is performed at a temperature less than 100°C (see [0020]), overlapping the claimed range.
Claims 9, 13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kyllönen, as applied to claim 1, in view of Shaw (WO 2008/061304).
Regarding claim 9, Kyllönen does not disclose wherein the solvent comprises one or more of a hydrogen donor and oxidant agent.
Shaw is directed to a process for extracting hydrocarbons from solids containing hydrocarbons such as oil shale (see Abstract). The process entails supplying to a reactor the oil shale, a solvent, and a hydrogen donor in or to extract kerogen from the solids (see p. 3, lines 18-24). The hydrogen donor facilitates direct conversion of kerogen in oil shale into a hydrocarbon that is soluble in the solvent and additionally facilitates removal of nitrogen and sulfur, which is important in terms of ultimate product quality (see p. 3, line 36 – p. 4, line 5).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Kyllönen by including a hydrogen donor solvent in the extraction step, as suggested by Shaw, in order to facilitate removal of nitrogen and sulfur.
Regarding claim 13, Kyllönen does not disclose wherein the process includes drying the organic-matter-containing solids before combining with the solvent.
Shaw discloses that it is advantageous to dry the oil shale prior to extraction to remove water therefrom (see p. 6, lines 18-27).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Kyllönen by including a preliminary drying step of the organic-matter-containing solids, as suggested by Shaw, in order to remove water from the material prior to extraction.
Regarding claim 15, Kyllönen does not disclose wherein the process includes combining the solid phase with an acid to dissolve and recover metals.
Shaw discloses that, in a situation where the solids also contain valuable metals, it is advantageous to contact the solids with an acid to dissolve valuable metals, such as uranium, nickel, vanadium, and molybdenum, in order to recover the metals (see p. 6, line 29 – p. 7, line 2).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Kyllönen by subjecting the separated solid phase to acid washing, as suggested by Shaw, in order to dissolve and recover valuable metals contained in the solid phase.
Regarding claim 19, Kyllönen discloses the process comprising crushing the organic-matter-containing solids to “a suitable particle size” (see [0030]; [0033]), but does not explicitly disclose what particle size is “suitable.”
However, in this regard, Shaw provides evidence that a particle size within the claimed range (200-500 microns) is known in the art to be suitable (see p. 7, lines 11-14). Accordingly, crushing the solids to a size within the claimed range would have been obvious to a person of ordinary skill in the art, based upon the size being known to be suitable for subsequent extraction of the hydrocarbon material.
Claims 12, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kyllönen, as applied to claim 1, in view of Looney et al (WO 2007/098370).
Regarding claim 12, Kyllönen does not disclose wherein the process comprises contacting the organic matter with a swelling agent.
Looney is directed to a process for extracting kerogen from subsurface oil shale formations (see Abstract).  Looney discloses increasing the fluid accessibility to the kerogen by injecting a dense fluid into the well. The dense fluid is absorbed by the kerogen and the kerogen subsequently swells (i.e. the dense fluid is considered equivalent to “swelling agent” as claimed) (see [0048]; [0049]; [0051]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Kyllönen by injecting a swelling agent into an oil shale well, in particular when adapting the process to extract kerogen from a subterranean oil shale resource, as suggested by Looney, in order to increase the fluid accessibility to the kerogen, thereby effectively improving the extraction process. 
Regarding claim 14, Kyllönen does not disclose treating the organic-matter-containing solids with an acid agent before the solvent is combined with the organic-matter-containing solids.
Looney discloses contacting kerogen in the subsurface well with a reactive fluid to create a mobile kerogen-based product, i.e. smaller kerogen-derived molecules that are more mobile. Suitable reactive fluids include organic and inorganic acids (see [0054]-[0055]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Kyllönen by treating the kerogen in the oil shale with an acid agent, in particular when adapting the process to extract kerogen from a subterranean oil shale resource, as suggested by Looney, in order to make the kerogen molecules more mobile.
Regarding claim 17, Kyllönen does not disclose wherein the process includes injecting the solvent downhole to combine the solvent with subsurface organic-matter-containing solids.
As previously mentioned, Looney is directed to a process for extracting kerogen from subsurface oil shale formations (see Abstract).  In particular, Looney discloses injecting an extraction fluid (i.e. solvent) into the subsurface formation and pumping the kerogen-based product (liquid phase) to the surface to separate the liquid phase from the solid phase (see [0057]; [0059]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to adapt the process of Kyllönen such that extraction of kerogen from the oil shale is a downhole operation such that the solvent is injected into subsurface organic-matter-containing solids (oil shale) and the resulting liquid phase is pumped to the surface, as suggested by Looney, in order to produce and separate kerogen from known available resources.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Renee Robinson/Primary Examiner, Art Unit 1772